Citation Nr: 1045608	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-13 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for chronic obstructive 
pulmonary disease (COPD), currently evaluated as 30 percent 
disabling.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from January to November 
1975.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied a disability rating in excess of 30 percent for 
COPD.

In June 2009, the Board remanded the matter for additional 
evidentiary development.  A review of the record shows that the 
RO has complied with all remand instructions.  Stegall v. West, 
11 Vet. App. 268 (1998).  The appellant has not argued otherwise.  



FINDING OF FACT

The most probative evidence shows that the appellant's COPD is 
manifested by FEV-1 of 60 to 75 percent predicted; FEV-1/FVC of 
64 to 67 percent; and; DLCO (SB) of 87 percent predicted; he does 
not exhibit cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, episodes of acute respiratory failure; 
and outpatient oxygen therapy is not necessary.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for 
COPD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6604 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice 
or development action is necessary in order to satisfy VA's 
duties to the appellant under the VCAA.  In an April 2005 letter 
issued prior to the initial decision on the claim, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2010).  

In March 2006 and August 2008, VA sent the appellant letters for 
the express purpose of complying with the additional notification 
requirements imposed by the U.S. Court of Appeals for Veterans 
Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) and Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), 
rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

Since the issuance of these letters, the RO has reconsidered the 
appellant's claim on several occasions, most recently in the July 
2010 Supplemental Statement of the Case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (holding that the issuance of a 
fully compliant VCAA notification followed by readjudication of 
the claim, such as an Statement of the Case or Supplemental 
Statement of the Case, is sufficient to cure a timing defect).  

With respect to VA's duty to assist, the record shows that VA has 
undertaken all necessary development action.  38 U.S.C.A. §  
5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant's 
service treatment records are on file, as are all available post-
service clinical records specifically identified by the 
appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2010).  The appellant has also been afforded 
numerous VA medical examinations in connection with his claim, 
the most recent of which was conducted in September 2009.  
38 C.F.R. § 3.159(c)(4) (2010).  The appellant also subsequently 
underwent additional pulmonary function testing in April 2010 
which included a DLCO (SB) test, in full compliance with the 
Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998). The Board concludes that the evidence of now record is 
adequate and contains sufficient information upon which to decide 
the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that VA medical examination reports must provide 
sufficient reference to the pertinent schedular criteria); see 
also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or development 
action is necessary on the issue now being decided.  The 
appellant has not argued otherwise.  


Background

In pertinent part, VA clinical records show that in November 
2004, the appellant sought treatment for several complaints, 
including a history of chronic tightness in his chest.  He 
acknowledged a long history of smoking.  Pulmonary testing showed 
FEV-1 of 59.2 percent predicted and FEV-1/FVC of 70 percent.  
DLCO-SB was 47.3 percent predicted.  The examiner described the 
results of the study as showing a mild restriction.  He noted 
that diffusion capacity was low but normalized when corrected for 
alveolar volumes.  It was also noted that the appellant had had a 
"coughing spell" during the test and that it had therefore not 
been possible to perform it properly.  It was also noted that a 
bronchodilator had not been indicated.  

In connection with his claim, the appellant underwent VA medical 
examination in April 2005 at which he reported shortness of 
breath with walking two city blocks.  He denied a history of 
respiratory failure requiring respiration assistance.  He further 
denied requiring any treatment for his respiratory condition.  
The examiner indicated that there was no evidence of congestive 
heart failure, cardiomegaly or cor pulmonale.  Pulmonary function 
testing showed FEV-1 of 65 percent predicted post bronchodilator.  
The diagnosis was COPD.  The examiner explained that DLCO(SB) 
testing had not been performed as the test results were 
sufficient to evaluate the appellant's pulmonary status.

In an October 2005 statement, the appellant claimed that he was 
entitled to a higher rating for COPD given his long history of 
lung disease and his current symptoms of "getting totally short 
of breath any given time."  He also indicated that he had "been 
restricted to certain physical situation that certain jobs 
required."

At a VA pulmonary consult in September 2006, the appellant 
complained of shortness of breath for at least five years which 
was slowly progressing.  He claimed that he was only able to walk 
1/2 block before becoming short of breath.  It was noted that the 
appellant had smoked one pack of cigarettes daily for the past 25 
years.  Pulmonary function testing showed FEV-1 of 70 percent 
predicted and a ratio of 67 percent.  The examiner noted that the 
appellant's reported symptoms were out of proportion to his 
pulmonary function test results.  

In September 2007, the appellant again underwent VA medical 
examination for compensation purposes.  He reported a history of 
smoking three to four packs daily for years, which he had 
recently cut back to one pack daily.  The examiner indicated that 
there was no evidence of cor pulmonale, pulmonary hypertension, 
or right ventricular hypertrophy.  Pulmonary function testing 
showed FEV-1 of 75 percent predicted and FEV-1/FVC of 67 percent.  

At a VA fee basis medical examination in February 2008, the 
appellant reported that he had been short of breath since 
service.  He reported that he had smoked one pack of cigarettes 
daily since 1981.  The appellant claimed that his current 
symptoms included shortness of breath at rest.  He denied 
episodes of respiratory failure requiring respiration assistance.  
He claimed to use inhalation anti-inflammatory medication and 
bronchodilators daily, but the examiner noted that the appellant 
did not require outpatient oxygen therapy, immunosuppressive 
medications, steroid therapy, or bronchodilator by mouth.  On 
examination, the appellant's breath sounds were symmetric with no 
rhonchi or rales.  Examination of the heart showed no congestive 
heart failure, cardiomegaly or cor pulmonale.  A chest X-ray was 
normal, showing that the appellant's lungs were clear, 
bilaterally.  The cardiomediastinal silhouette was within normal 
limits.  A pulmonary function test showed FEV-1 of 71 percent 
predicted and FEV-1/FVC of 65.2 percent.  The diagnosis was COPD, 
with unremarkable lung examination and chest X-ray and mild 
obstruction on pulmonary function test.  The examiner noted that 
without an EKG or Echocardiogram, however, his findings of no cor 
pulmonale right ventricular hypertrophy were speculative.  

Subsequent VA clinical records dated to June 2010 show that the 
appellant continued to receive VA treatment for multiple 
disabilities, including depression, and residuals of a cerebral 
vascular attack.  His COPD was noted to be stable.  

At a VA medical examination in September 2009, the appellant 
again reported slowly progressing shortness of breath and claimed 
that he was unable to walk only one half block before becoming 
short of breath.  A chest X-ray showed that the appellant's lungs 
were clear with no effusion or pneumothorax.  The 
cardiomediastinal silhouette was stable.  An echocardiogram 
showed left ventricular hypertrophy, but the right ventricle and 
atrium were of normal size and no other abnormalities were 
identified.  Pulmonary function testing showed FEV-1 of 60 
percent predicted and FEV-1/FVC of 64 percent.  After examining 
the appellant and reviewing his claims folder, the examiner 
diagnosed the appellant as having COPD due to smoking.  With 
respect to the effects of the appellant's COPD on his activities 
of daily living, it was noted that the appellant would have 
moderate impairment with exercise and sports, but no impairment 
with activities such as travel, chores, shopping, and recreation.  
The examiner indicated that there was no evidence of cor 
pulmonale, pulmonary hypertension, or right ventricular 
hypertrophy.  The examiner further noted that the appellant did 
not use outpatient oxygen.  

At the most recent pulmonary function testing conducted in April 
2010, the appellant exhibited FEV-1 of 60 percent predicted; FEV-
1/FVC of 65 percent.  The examiner indicated that DLCO testing 
was within normal limits at 87 percent predicted.  

Applicable Law

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  The rating 
schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered as 
a result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be determined, 
the average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2010).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2010).

In considering the severity of a disability, it is essential to 
trace the medical history of a veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  

Where a claimant appeals the denial of a claim for an increased 
disability rating for a disability for which service connection 
was in effect before he filed the claim for increase, the present 
level of disability is the primary concern, and past medical 
reports should not be given precedence over current medical 
findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  
Where VA's adjudication of the claim for increase is lengthy and 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. Mansfield, 
21 Vet. App. 505, 509-510 (2007).

COPD is rated under 38 C.F.R. § 4.97, Diagnostic Code 6604 
(2010).  Under this provision, a 30 percent disability rating is 
assigned if the following findings are demonstrated:  Forced 
Expiratory Volume in one second (FEV-1) of 56 to 70 percent 
predicted; or Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) of 56 to 70 percent; or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 56 to 65 percent predicted.

A 60 percent rating for COPD is warranted if the following 
findings are demonstrated:  FEV-1 of 40 to 55 percent predicted; 
or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 40 to 55 
percent predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).

A 100 percent rating for COPD is assigned when the following 
findings are demonstrated:  FEV-1 less than 40 percent of 
predicted value; or the ratio of FEV-1/FVC less than 40 percent; 
or DLCO (SB) less than 40 percent predicted; or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with cardiac 
or respiratory limitation); or cor pulmonale (right heart 
failure); or right ventricular hypertrophy; or pulmonary 
hypertension (shown by Echo or cardiac catheterization); or 
episode(s) of acute respiratory failure; or requires outpatient 
oxygen therapy.

In September 2006, VA amended the regulations governing the 
evaluation of respiratory disorders by adding what is now 38 
C.F.R. § 4.96(d).  See Schedule for Rating Disabilities; 
Guidelines for Application of Evaluation Criteria for Certain 
Respiratory and Cardiovascular Conditions; Evaluation of 
Hypertension With Heart Disease, 71 Fed. Reg. 52,457 (Sept. 6, 
2006).  The amendments, however, are expressly applicable only to 
claims received by VA on or after October 6, 2006.  Id. at 
52,458.  Inasmuch as the appellant's claim was received by VA 
prior to that time, the new provisions are not for application.  
In any event, the Board has reviewed the amended regulations and 
notes even assuming for the sake of argument that they were 
applicable to the appellant's claim, they would not provide a 
basis upon which to assign a rating in excess of 30 percent for 
his service-connected COPD.  

The standard of proof to be applied in decisions on claims for VA 
benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that 
provision, VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Applying the facts in this case to the criteria set forth above, 
the Board finds that the criteria for a rating in excess of 30 
percent for COPD have not been met.

As set forth in detail above, the appellant has undergone 
repeated pulmonary function testing during the course of his 
claim, including numerous pulmonary function tests conducted for 
VA compensation purposes between April 2005 and April 2010.  
These studies revealed FEV-1 of between 60 and 75 percent 
predicted; FEV-1/FVC of between 64 and 67 percent; and DLCO of 87 
percent predicted.  Without exception, these results do not meet 
the criteria for a schedular rating in excess of 30 percent.  

The Board has considered the pulmonary function test conducted in 
November 2004 which showed that DLCO (SB) was 47.3 percent 
predicted.  For several reasons, however, the Board finds that 
the results of this study are of little probative value.  In that 
regard, the Board notes that the examiner himself acknowledged 
that the test had not been performed properly.  He further noted 
that although the test showed that the appellant's diffusion 
capacity was low, it thereafter normalized when corrected for 
alveolar volumes.  In light of these notations, the Board finds 
that the November 2004 pulmonary function test is not probative 
of the true severity of the appellant's service-connected COPD, 
particularly when compared to the numerous other pulmonary 
function tests which are of record.  

Additionally, the Board notes that the November 2004 test was 
conducted without the benefit of a bronchodilator.  Under the 
Rating Schedule, pulmonary function testing is to be conducted 
after bronchodilation and such figures are used in rating the 
service-connected pulmonary disability.  See e.g. 61 Fed. Reg. 
46,720 - 46,731 (1996) (comments regarding criteria for rating 
pulmonary disabilities).  These comments note that the American 
Lung Association/American Thoracic Society Component Committee on 
Disability Criteria recommended testing for pulmonary function 
after optimum therapy, as the results of such tests reflect the 
best possible functioning of an individual and are the figures 
used as the standard basis of comparison of pulmonary function.  

In addition to the probative pulmonary function test results 
discussed above, the Board also notes that repeated examinations 
have consistently shown that the appellant meets none of the 
other criteria for a rating in excess of 30 percent for his 
service-connected COPD.  For example, he exhibits no cor 
pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension.  The record also shows that he does not experience 
episodes of acute respiratory failure, nor does he require 
outpatient oxygen therapy.

After reviewing the record, the Board therefore concludes that 
that the most probative evidence shows that the appellant's COPD 
symptomatology is insufficient to meet the criteria for a rating 
in excess of 30 percent under Diagnostic Code 6604.  

In reaching this decision, the Board has also determined that the 
clinical presentation of the appellant's COPD is neither unusual 
or exceptional as to render the regular schedular criteria 
inadequate.  38 C.F.R. § 3.321(b)(1)(2010); see also Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

The Board has considered the appellant's contentions regarding 
the severity of his service-connected COPD.  For example, he 
complains that he has shortness of breath at rest and is unable 
to walk more than 1/2 a block or climb one flight of stairs without 
becoming short of breath.  He also claims that his COPD symptoms 
greatly restrict his employment opportunities.  The Board, 
however, does not find the appellant's statements regarding the 
severity of his COPD to be credible.  First, the Board notes that 
a VA medical examiner has specifically noted that the appellant's 
claimed pulmonary symptoms are "out of proportion" to his 
objective pulmonary function test results.  Additionally, the 
Board observes that another VA medical examiner specifically 
found that the appellant's service-connected COPD would produce 
no impairment to activities such as travel, chores, shopping, and 
recreation.  To the extent he is suggesting entitlement to a 
total rating based on individual unemployability, the Board will 
not refer the issue to the RO-his statements are not credible.  

The Board finds that there is no other probative evidence 
indicating that the appellant's COPD markedly interferes with his 
employment, beyond that contemplated by the Rating Schedule.  
Likewise, there is no evidence of record showing that he has been 
frequently hospitalized due to this disability.  Consequently, 
the Board finds that no further action on this matter is 
warranted.

Based on the foregoing, the Board concludes that the most 
probative evidence of record is consistent with the assignment of 
no more than a 30 percent rating for COPD.  As the preponderance 
of the evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to a rating in excess of 30 percent for COPD is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


